RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2020 has been entered.
Amendments to claims 1 and 8, filed on 29 September 2020, have been entered in the above-identified application.  Claims 19-22 have been added.  Claims 1, 3-12, 15, and 17-22 are pending, of which claims 7, 8, 10, 12, 17, and 18 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 16 May 2019.  New claims 20 and 22 are also withdrawn as they depend on withdrawn claim 8.

WITHDRAWN REJECTIONS
The objections to claim 1, made of record on page 3, paragraph 4 of the office action mailed 22 July 2020 have been withdrawn due to Applicant’s amendment in the 
The 35 U.S.C. § 103 rejection of claims 1, 3-5, 9, 11, and 15 as over Yue (U.S. Pub. 2008/0200593) in view of JP 2012-184410 A, made of record on page 3, paragraph 5 of the office action mailed 22 July 2020 has been withdrawn due to Applicant’s amendment in the response filed 29 September 2020.  In particular, the claims as amended now recite that the glass transition temperature of the acrylic polymer (A) is within a range of -60 to 0 °C, a limitation not taught in Yue and outside the teachings of JP ‘410.

NEW REJECTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 9, 11, 15, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yue (U.S. Pub. 2008/0200593) in view of Takeko (U.S. Pub. 2006/0036040).
Regarding claim 1, Yue discloses a functional adhesive composition used in construction materials which includes a functional steroid-based compound having a molecular weight in the range of 250-1000.  See abstract and p. 1, [0012].  Suitable steroid-based compounds include cholesterol, see p. 1, [0014] and p. 3, [0042].  Cholesterol has the structure shown below and a molecular weight of 386.7 g/mol.  This 


    PNG
    media_image1.png
    283
    618
    media_image1.png
    Greyscale

Structure of cholesterol, C27H46O, 386.7 g/mol

Takeko describes an adhesive composition which includes a crosslinking agent, silane coupling agent, and acrylic copolymer resins.  The adhesive acrylic components include acrylic resin (2) having a molecular weight of 1 to 1.5 million and comprises a polymerized (meth)acrylic ester monomer and a polymerized monomer having at least one polar functional group such as a carboxyl or hydroxyl group, see p. 1, [0014-0016] and p. 2, [0040-0041].  The amount of (meth)acrylic acid ester monomer is preferably from 90 to 99.6 parts by weight based on acrylic resin (2), thus the amount of functional 
The glass transition temperature of this acrylic resin (2) is 0 °C or less, see p. 5, [0100].  The resin of example 2 has at p. 8, [0148] has a glass transition temperature of -13 °C.  Also included in the composition is acrylic resin (1) having a molecular weight of from 50,000 to 500,000 and a glass transition temperature of from -30°C to -5°C, see p. 1, [0013] and [0017].  The adhesive includes a crosslinker such as an isocyanate based compound or dimer or trimerized adduct with glycerol or trimethylolpropane, see p. 6, [0112]. The amount of crosslinker is from 0.005 to 5 parts by weight, preferably from 0.01 to 3 parts by weight based on 100 parts by weight of acrylic resin, see p. 6, [0116].
The disclosed glass transition temperatures of the acrylic resins of Takeko overlap the claimed range of -60 °C to 0 °C.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The molar ratio of isocyanate group in the multifunctional isocyanate crosslinker to the combined total of hydroxyl and carboxyl groups in the acrylic copolymer is not specified in Takeko.  However, considering the combination of the Yue and Takeko references, the claimed molar ratio of isocyanate group in the polyfunctional isocyanate 
Trimethylolpropane has a molecular weight of 134.2 g/mol, and each hexamethylene diisocyanate (HDI) has a molecular weight of 168.2 g/mol. The trimer adduct of these materials by reacting one isocyanate group with one –OH group thus has 3 free isocyanate groups and a combined molecular weight of about (134.2 + 3 × 168.2) or 638.8 g/mol.
Cholesterol has a molecular weight of 386.7 g/mol and contains one OH functionality. Acrylic acid monomer has a molecular weight of 72.1 g/mol and contains one carboxylic acid functionality which necessarily includes a hydroxyl functionality.
Assuming using 0.5 parts by weight of trimerized HDI with 100 parts by weight of acrylic copolymer which is formed from 2 wt. % of acrylic acid monomer, and also including 2 parts by weight of cholesterol, this results in a molar ratio of isocyanate groups to the combined total of hydroxyl and carboxyl groups of 0.071 which is within the claimed range.1 Using additional CORONATE HL and/or less acrylic acid and hormone derivate results in a larger ratio.  For example, using 0.5 parts by weight of CORONATE HL, 0.5 parts by weight of acrylic acid monomer, and 0.5 parts by weight of cholesterol results in a molar ratio of 0.286 which is also within the claimed range.2   prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is clear that the inclusion of a small amount of hydroxyl-group containing functional steroid-based compound such as cholesterol as taught in Yue in such an adhesive composition would still result in a molar ratio of isocyanate (NCO) to hydroxyl and/or carboxyl (OH) groups within the claimed range of 0.05 to 1.5.
Yue and Takeko are analogous because they are similar in structure and function, as each discloses acrylic adhesive components. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the acrylic adhesive of Takeko as the acryl adhesive of Yue in order to arrive at the claimed adhesive composition.  One of ordinary skill in the art would have been motivated to use the isocyanate crosslinking agent as the crosslinking step increases the gel fraction of the acrylic polymer (see Takeko at p. 6, [0110] which can be adjusted to a desired level of re-workability (see p. 6, [0116]).  It is desirable to have such features in a construction adhesive as described in Yue to provide satisfactory adhesion power in a variety of services such as a door, window, constriction flooring material, and other applications described in Yue at p. 2, [0024].  Furthermore, the glass transition temperature of the acrylic polymer is formulated within the ranges taught in Takeko at p. 5, [0099-0101] to allow for adhesion in high humidity or high temperature applications.
Claims 3, 4, and 15, cholesterol has the molecular structure shown above, and includes a single secondary hydroxyl group.  Cholesterol is one of the materials specified in claim 15.
Claim 5, Takeko teaches using from 0.0001 to 10 parts by weight, preferably 0.01 to 5 parts by weight of a silane coupling agent in the adhesive composition, see p. 6, [0117-0118].
Claims 9 and 11, Takeko teaches using 1 part by weight of hydroxyethyl acrylate monomer along with 99 weight parts of other, non-functional monomers, see Polymerization Example 2 at p. 8, [0147-0148].  Example 3 uses 1.1 parts of acrylic acid monomer along with 98.9 parts of butyl acrylate monomer, see p. 8, [0149].  Takeko also teaches more generally that the amount of (meth)acrylic acid ester monomer is preferably from 90 to 99.6 parts by weight based on acrylic resin (2), thus the amount of functional group containing monomers is no more than 10 parts by weight of the copolymer, see p. 2, [0036-0038].
Claim 19, Takeko teaches that acrylic resin (2) has a molecular weight of 1 to 1.5 million, see p. 1, [0014].  The resin of example 3 has a molecular weight of 1.2 million, see p. 8, [0149].

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of the reasons for allowance:

The present claims are deemed allowable over the references since the references do not disclose or render obvious the specific steroid compounds specified in claim 21 in combination with an acrylic adhesive having the requirements specified in claim 1.
While Yue (U.S. Pub. 2008/0200593) discloses an acrylic adhesive with a functional steroid-based compound with a molecular weight in the range of 250-1000, and specifies cholesterol and saponin as suitable steroids, Yue does not teach or suggest the listed alternate steroids.
Watanabe (U.S. Pub. 2017/0112958) describes an adhesive agent composition for skin which may include a steroid such as cholesterol, lanosterol, sitosterol, campeterol, brassicasterol, stigmasterol, and others.  However, Watanabe describes a dermatological adhesive used for medical purposes rather than a construction or component adhesive as described in Yue.  Furthermore, Watanabe teaches an acrylic polymer which does not include a functional group other than the acryloyl group, see p. 9, [0167].  This teaches away from the claimed adhesive which requires at least a carboxyl group-containing functional monomer in the acrylic polymer.  One having ordinary skill in the art of the adhesives of Yue would not have been motivated to consider the adhesive components of Watanabe.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 29 September 2020 regarding the 35 U.S.C. § 103 rejection of claims 1, 3-5, 9, 11, 15 of record over Yue in view of JP 2012-184410 A have been considered but are moot due to the new grounds of rejection.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zollner (U.S. Pub. 2008/0118751) teaches an acrylic adhesive with a glass transition temperature of -40 °C to +80 °C and a molecular weight of 300,000 to 1.5 million.  Zollner describes using a polyfunctional isocyanate crosslinker, but this is used to form the base (carrier) layer of the adhesive rather than to crosslink the adhesive composition.  The crosslinker is not present in the adhesive composition.
Centner (U.S. Pub. 2008/0171830) describes an acrylic structural adhesive having a glass transition temperature of from -70 °C to +15 °C, but does not teach the use of a polyfunctional isocyanate compound in the adhesive composition.

Conclusion
Claims 1, 3-5, 9, 11, 15, and 19 are rejected and claim 21 is objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sample calculation: 0.5 grams of trimerized HDI is 0.5g / 638.8 g/mol x 3 isocyanate functionalities = 0.00235 moles of isocyanate functionality.  100 grams of acrylic polymer composition includes 2 grams of acrylic acid monomer. 2 grams / 72.1 g/mol of acrylic acid x 1 carboxyl or –OH functionality = 0.0277 moles of carboxyl or –OH functionality. 2 grams cholesterol / 386.7 g/mol x 1 –OH functionality = 0.0052 moles of –OH functionality. Molar ratio is thus 0.00235 / (0.0277 + 0.0052) = 0.071.
        2 Calculation: 0.5 grams of trimerized HDI is 0.5g / 638.8 g/mol x 3 isocyanate functionalities = 0.00235 moles of isocyanate functionality.  100 grams of acrylic polymer composition includes 0.5 grams of acrylic acid monomer. 0.5 grams / 72.1 g/mol of acrylic acid x 1 carboxyl or –OH functionality = 0.00693 moles of carboxyl or –OH functionality. 0.5 grams cholesterol / 386.7 g/mol x 1 –OH functionality = 0.00129 moles of –OH functionality. Molar ratio is thus 0.00235 / (0.00693 + 0.00129) = 0.286.